Citation Nr: 0928298	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left inguinal hernia, 
now claimed as a testicular torsion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION
 
The Veteran served on active duty from June 1956 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.

The Veteran and his spouse appeared and testified before the 
undersigned Veterans Law Judge in March 2007.  A transcript 
is of record.

This matter was remanded by the Board in September 2008 for 
further evidentiary and procedural development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on the issue of entitlement to service 
connection for a left inguinal hernia, now claimed as a 
testicular torsion, is required. A remand is necessary in 
this case in order to schedule the Veteran for a VA 
examination and further procedural development as detailed 
below.

The Veteran filed a claim of entitlement to service 
connection for a left lower abdomen hernia/rupture in June 
2004. A September 2004 rating decision denied the claim for a 
hernia/rupture.  Subsequent correspondence from the RO and 
the Board characterized the Veteran's claim as one of service 
connection for a left inguinal hernia.

A February 2009 VA examination was conducted regarding the 
issue of a left inguinal hernia, however, a testicular 
disorder was not addressed by the Veteran or the VA examiner.  

The Veteran submitted a written statement in April 2009, 
stating the claim for service connection was not for an 
inguinal hernia but rather for the condition of testicular 
torsion.  

The Veteran further contends that he received treatment for 
this condition at the Naval hospital in Jacksonville, 
Florida.  However, in a request by the RO dated March 2006, a 
search for records was conducted with negative results.  The 
Veteran has not yet been notified of his right to support his 
claim of entitlement to service connection for a testicular 
disability by submitting alternate sources of evidence. Dixon 
v. Derwinski, 3 Vet.App. 261, 263 (1992). 

When, through no fault of the Veteran, records under the 
control of the Government are unavailable, the duty to assist 
is heightened. Dixon, supra. VA's duty then requires that VA 
advise the Veteran of his right to support his claim by 
submitting alternate sources of evidence, including service 
medical or personnel statements, or lay evidence, such as 
"buddy" affidavits or statements. Id. While there is no 
presumption of service connection that arises, VA is 
obligated to exercise greater diligence in assisting the 
veteran with the development of the evidence in support of 
his claim. Washington v. Nicholson, 19 Vet. App. 362 (2005); 
Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Finally, the Veteran states that he was not claiming service 
connection for a left inguinal hernia but rather for a 
testicular torsion.  All correspondence from the RO and the 
Board has addressed the issue as a left inguinal hernia.  As 
such, the RO must ensure that all notification and 
development action required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2007) and implementing regulations 
found at 38 C.F.R. § 3.159 (2008) is completed for the issue 
of entitlement to service connection for a testicular 
torsion.

Based on the above statement from the Veteran, a new VA 
examination is warranted to clarify the Veteran's diagnosis.  

Based on the above, the medical evidence of record is 
insufficient for the Board to render a decision on the issue 
of entitlement to service connection for a left inguinal 
hernia now claimed as a testicular torsion.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the Veteran to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The issue of entitlement to service 
connection for a left inguinal hernia 
should properly be recharactized as 
entitlement to service connection for a 
testicular torsion.  

2.	The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed. In particular, the 
AMC/RO must notify the Veteran of the 
information and evidence needed to 
substantiate his claim of entitlement of 
service connection for a testicular 
torsion, and of what part of such 
evidence he should obtain and what part 
the Secretary will attempt to obtain on 
his behalf. See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 
373-374 (2002) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). The 
Veteran should be told to submit all 
pertinent evidence regarding his claim 
he has in his possession.

3.	If applicable, the RO/AMC should obtain 
and associate with the claims file, 
copies of all VA medical records that 
are not currently of record.

4.	The RO/AMC should obtain copies, if any, 
of additional  private medical treatment 
the Veteran has received for a 
testicular torsion.  The Veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then associate these 
records with the claims folder. 

5.	In accordance with Dixon, supra, the 
RO/AMC should advise the Veteran of his 
opportunity to submit lay testimony and 
other alternate sources of evidence in 
support of his claim for entitlement to 
service connection for a testicular 
torsion.

Such alternate forms of evidence 
include, but are not limited to, letters 
to and from the Veteran during or after 
military service detailing events as to 
the disability; letters of commendation 
or appreciation for his military service 
in performing the duties which he claims 
caused his injury; and accounts, 
statements, and letters from his family, 
friends, acquaintances, and coworkers, 
detailing each respective writer's 
recollection of the development of the 
Veteran's injury; post-service physical 
examinations, employment examinations; 
insurance claims; and any other material 
that would indicate that the Veteran 
performed the duties he has described, 
that such duties could result in the 
injury currently claimed by the veteran, 
and that the Veteran sustained his 
disability during his time in service. 

6.	The RO/AMC shall schedule the Veteran 
for an examination by an appropriate 
physician.  The purpose of the 
examination is to determine the etiology 
and current severity of the Veteran's 
claimed testicular disorder, if any.  

The following considerations will govern 
the examination:

a.  The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

b.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or 
she should so state. 

7.	The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination(s), documentation 
should be obtained which shows that notice 
scheduling the examination(s) was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

8.	After completion of the above and any 
additional development deemed necessary, 
the RO/AMC should review and readjudicate 
the claim.  See 38 C.F.R. § 4.2.  If any 
such action does not resolve the claim, 
the RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned to 
the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




